Citation Nr: 0620059	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  02-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active service from January 1957 to January 
1960.  

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from June and September 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas which denied the benefit sought on appeal.  
The Board remanded the veteran's claim in January 2005.  

In a decision dated February 28, 2006, the Board denied the 
veteran's claim.  Thereafter, the Board vacated that decision 
in June 2006 because the veteran's attorney was not provided 
with a copy of the June 22, 2005, letter sent to the veteran.  
Accordingly, the veteran's claim is now properly before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the AMC mailed the veteran a letter dated June 22, 
2005, which provided him with the notices required by the 
Veterans Claims Assistance Act of 2000 (VCAA), his attorney 
was not mailed a copy of such a letter.  Therefore, pursuant 
to 38 U.S.C.A. § 5103(a), the veteran and his attorney should 
both be mailed a new VCAA notice letter that accurately 
informs the veteran and his attorney of the information and 
evidence necessary to prove his claim for service connection 
for hypertension.  

Furthermore, in the March 10, 2006, "Motion to Reconsider 
Based on Denial of Due Process," the veteran's attorney 
argued that the Board had not attempted to obtain the records 
of a Dr. B.A.M.  Although the June 22, 2005, letter asked the 
veteran to complete a release form for Dr. B.A.M, the letter 
only referred to Dr. B.A.M. by his initials, not by his full 
name.  In light of the need to remand the veteran's claim, 
the AMC should again take the appropriate steps to obtain the 
records from Dr. B.A.M, but should refer to him by his full 
name in all correspondence with the veteran.  (To ensure the 
privacy of the veteran, the Board does not provide the full 
names of people associated with the veteran including his 
family members, friends, doctors, or others whose reference 
might identify the veteran.  However, it is not necessary for 
the AMC to use initials in letters sent to the veteran (or 
his attorney or representative), and this practice may be 
confusing to the veteran.)

In addition to Dr. B.A.M, the June 2005 letter requested that 
the veteran complete a release form for four other health-
care providers that the AMC only identified with initials: 
Dr. B.G., Dr. M., Dr. J.K., and F.T., DO.  Accordingly, when 
the AMC issues the VCAA letter discussed above, it should 
again request that the veteran submit the appropriate release 
forms for those health-care providers, but when it does so, 
it should list the physicians by names, not just by their 
initials.  For identification purposes, it is pointed out 
that Dr. B.A.M. submitted a letter dated May 2002, F.T, D.O., 
submitted a letter dated August 2001, and the veteran 
referred to Drs. B.G., M., and J.K. in an authorization form 
dated May 2001.  

Accordingly, this case is remanded for the following actions:

1.  Ensure that all notification action 
required by the VCAA has been completed.  
In particular, send the veteran and his 
attorney a letter advising him of the 
information and/or evidence needed to 
substantiate his claim of service 
connection for hypertension.   Advise the 
appellant as to his and VA's 
responsibilities under the VCAA.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to his claim.  The letter 
should request that the veteran supply 
appropriate release forms for Dr. B.A.M, 
Dr. B.G., Dr. M., Dr. J.K., and F.T., DO.  
The letter should refer to the physicians 
by their names, not by their initials.  
The veteran should also be informed of 
how the effective date of an award of 
service connection and any assigned 
disability rating will be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Following completion of such 
development, adjudicate the issue of 
entitlement to service connection for 
hypertension.  If the benefits sought on 
appeal remain denied, issue a 
Supplemental Statement of the Case 
(SSOC), and afford the appellant time in 
which to respond thereto.  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


